PER CURIAM.
It appearing to this court from the certified record on file herein that on the 14th day of March, 1914, in the district court of Gallatin county, Montana, Henry L. Lowe, an attorney and counselor at law, duly admitted to practice in all the courts of this state, was convicted of the crime of rape upon a female under the age of eighteen years, it is ordered that the name of said Henry J. Lowe be' stricken from the roll of attorneys, and that the said Henry J. Lowe be disbarred from the practice of law in the courts of this state.